Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
-	Applicant’s Amendment filed October 21, 2021 is acknowledged.
-	Claim(s) 1, 9, 12 is/are amended
-	Claim(s) 1-15 is/are pending in the application.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Examiner respectfully withdraws the objection to the claims.  Applicant’s amendment has rendered the objection moot.

Allowable Subject Matter
Claims 1-15 are allowed.
The claimed invention (claim 1 as representative of the independent claims) recites “An electroluminescent display panel, comprising: a plurality of pixels arranged along a row direction and a column direction; an emission line transmitting an emission signal to the plurality of pixels that are arranged along the row direction; and an emission driving circuit providing the emission signal to the plurality of pixels, wherein 
Independent claim 9 recites similar allowable subject matter.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein a number of the plurality of emission stages in the emission driving circuit is greater than a number of the plurality of pixels arranged along the column direction: wherein three emission stages are connected with three sub-pixel rows, and wherein the number of the emission stages connected with one pixel is three, and the emission stages corresponding to three times the number of the pixels arranged vertically in the display panel are arranged in a column direction of the display panel.	

Applicant has argued these features in the Remarks dated October 21, 2021 on page 7-9.  These features find support at least at figure 7(c), 7(d) of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak et al, U.S. Patent Publication No. 2005/0104875 (paragraph 0067 where EL devices may be arranged in stripe type, delta type or mosaic type), Kwak, U.S. Patent Publication No. 20050104817 figure 1), Kwak, U.S. Patent Publication No. 20050259095 (figure 5), Shin, U.S. Patent Publication No. 2005/0264496 (display device), Yamamoto et al, U.S. Patent Publication No. 20130100007 (shift register and display device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625